PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks to recover $2,131,927.32 in per diem charges for housing inmates at its facilities during the 2009 fiscal year. Inmates were housed at the Central, Eastern, North Central, Northern, Potomac Highlands, South Central, Southern, Southwestern, Tygart Valley and Western Regional Jails.
Respondent, in its Answer, asserts that payment of this claim must be awarded in accordance with the principles established by the Court in County Comm‘n of Mineral County v. Div. of Corrections, 18 Ct. Cl. 88 (1990), wherein the Court found that the claimant was entitled to be compensated for its expenses in housing inmates who were actually wards of the respondent.
The Court, having reviewed the claim and the Answer filed by the respondent, has determined the claimant should be awarded the sum of $2,131,927.32 *86in this claim.
Award of $2,131,927.32.